Citation Nr: 0322574	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  94-05 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a bilateral ankle 
disorder, to include as secondary to service-connected 
bilateral foot disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel

INTRODUCTION

The veteran served on active duty from June 1976 to November 
1977.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefit sought.  
Specifically, the RO determined that new and material 
evidence had not been submitted to reopen a previously denied 
claim for service connection for a bilateral ankle disorder, 
claimed as secondary to a service-connected bilateral foot 
disability.  Following receipt of the veteran's timely 
appeal, in April 2003, the Board found that new and material 
evidence to reopen the previously denied claim had, in fact, 
been submitted, and subsequently undertook additional 
development with respect to the above-captioned issue 
pursuant to the authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  
Such development has been completed and the case is again 
before the Board for adjudication.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue on appeal.  

2.  Service connection is currently in effect for bilateral 
moderate pes planus with progressing degenerative changes in 
both feet.  

3.  The objective medical evidence includes a medical opinion 
suggesting a nexus or link between the veteran's diagnosed 
arthritis in both ankles and his service-connected bilateral 
foot disability.  




CONCLUSION OF LAW

Arthritis of the bilateral ankles was incurred as a result of 
the veteran's service-connected bilateral foot disability.  
38 U.S.C.A. §§ 1131, 5103, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he incurred a bilateral ankle 
disorder as a result of his service-connected bilateral foot 
disability.  Accordingly, he maintains that service 
connection for a bilateral ankle disorder is appropriate.  In 
such cases, the VA has a duty to assist the veteran in 
developing evidence to substantiate such claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings and for service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id.  The 
ultimate responsibility for furnishing evidence, however, 
rests with the claimant.  See 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative which evidence 
is to be provided by the claimant, and which evidence, if 
any, VA will attempt to obtain for the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring the VA to notify the veteran of what evidence he 
was required to provide and what evidence the VA would 
attempt to obtain).  

In the present case, the Board finds that the VA's redefined 
duty to notify and assist the veteran has been fulfilled with 
respect to the issue addressed here.  The Board finds that 
the veteran has been provided with adequate notice of the 
evidence needed to substantiate his claim for service 
connection for a bilateral ankle disorder, claimed as 
secondary to his service-connected bilateral foot disability.  
The veteran has also been provided with notice of what 
evidence the VA would obtain, and the evidence he was to 
provide.  In that regard, the Board concludes that the 
discussions as contained in the initial rating decision, in 
the subsequent statement and supplemental statements of the 
case, and in various multiple correspondence to the veteran 
have effectively provided him with sufficient information 
regarding the applicable regulations and the evidence 
necessary to substantiate his claim for service connection.  
In that regard, the Board notes that the veteran was 
initially advised of the evidence necessary to reopen a 
previously denied claim for VA benefits in connection with 
the present claim.  While the actual notice the veteran was 
provided via correspondence may have been considered 
deficient under the requirements set forth under the VCAA, in 
light of the Board's decision in this case, any such 
deficiencies are not prejudicial to the veteran's claim, and 
therefore constitute harmless error at most.  The record 
reflects that by correspondence dated in June 2003, the 
veteran was advised of the development to be undertaken by 
the Board, and of any additional evidence he may wish to 
submit.  In any event, the Board finds that the veteran has 
effectively been advised of the evidence necessary to 
substantiate his claim for service connection for a bilateral 
ankle disorder claimed as secondary to his service-connected 
bilateral foot disability.  Via the above-captioned 
documents, the veteran was advised of the relevant statutes 
and regulations as were applicable to his claim, and of his 
rights and duties under the VCAA.  In view of the nature of 
the claimed disability at issue here, as well as the evidence 
already obtained, particularly with regard to the Board's 
determination in this case, the Board finds that the VA does 
not have any further outstanding duty to inform the veteran 
that any additional information or evidence is needed.  See 
Quartuccio, supra.  

With respect to assistance with evidentiary development 
involving the veteran's claim for service connection, the 
Board concludes that all relevant medical evidence has been 
obtained, and that all relevant facts have been properly 
developed to the extent practicable.  In short, the Board 
finds that all evidence necessary for an equitable 
disposition of the issue of entitlement to service connection 
for a bilateral ankle disorder, claimed as secondary to the 
veteran's service-connected bilateral foot disability, has 
been obtained.  The evidence of record includes the veteran's 
service medical records, post service clinical treatment 
records, statements offered by the veteran in support of his 
claim, and reports of VA rating examinations.  The Board 
observes that the veteran appeared before Hearing Officers at 
the RO in January 2000, December 2000 and in September 2002 
and presented testimony in support of his claim.  

Here, the Board finds that the veteran's post-service 
clinical treatment records when viewed in conjunction with VA 
rating examination reports provide a sufficiently accurate 
picture of the nature of his claimed bilateral ankle disorder 
so as to allow for equitable determination of the issue of 
entitlement to service connection without requiring further 
attempts to obtain additional clinical treatment records 
which may not be available.  Accordingly, in light of the 
foregoing, the Board concludes that attempting to schedule 
the veteran for a further rating examination or to obtain 
additional clinical treatment records would likely result in 
unnecessary delay, and would not add anything of substance to 
the evidentiary record.  The Board is unaware of any 
additional relevant evidence which is available in connection 
with the veteran's claim, and concludes that all reasonable 
efforts have been made by the VA to obtain the evidence 
necessary to substantiate his claim for service connection 
for a bilateral ankle disorder.  Therefore, no further 
assistance to the veteran regarding the development of 
evidence is required, and would otherwise be unproductive.  

Historically, the veteran's claim to reopen a previously 
denied claim for service connection for a bilateral ankle 
disorder, claimed as secondary to his service-connected 
bilateral foot disability had been denied by a rating 
decision of March 1996.  The veteran subsequently sought to 
reopen the previously denied claim in June 1998.  Such claim 
was denied by the RO, and this appeal followed.  The Board 
determined in April 2003 that the veteran had submitted new 
and material evidence, and accordingly reopened his claim.  

In the Board's April 2003 decision, it found that the report 
of a March 1999 rating examination contained the examiner's 
opinion that the diagnosed arthritis in the veteran's ankles 
would progress due to arthritis in his feet.  It was then 
recognized that while evidence previously considered prior to 
March 1996 contained medical opinions documenting the 
presence of arthritis in the veteran's ankles, there was no 
opinion sufficient to establish a nexus or link between any 
service-connected bilateral foot disability and the diagnosed 
arthritis in the bilateral ankles.  Accordingly, the Board 
found that new and material evidence sufficient to reopen the 
previously denied claim had been submitted, but that such 
evidence was insufficient to warrant a grant of the benefit 
sought.  The Board therefore undertook to develop additional 
evidence pursuant to the authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)).  

Specifically, the veteran was to be afforded a VA rating 
examination in order to determine if it was at least as 
likely as not that any currently diagnosed bilateral ankle 
disorder was incurred as a result of the veteran's service-
connected bilateral foot disability, or otherwise as a result 
of any other incident of his active service.  Pursuant to the 
Board's directives contained in its Development Memorandum of 
April 2003, the veteran underwent a VA rating examination in 
June 2003.  The examination report addressed all issues 
raised by the Board in its April 2003 Memorandum and the case 
is again before the Board for adjudication.  

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2002).  While the VCAA has eliminated the well-grounded 
claim requirement, however, the claimed disability or disease 
must still be shown to exist by a medical diagnosis.  
Further, a medical nexus must still be established between 
the claimed disability and an injury or disease incurred in 
service, or otherwise due to a service-connected disability.  
In addition, service connection may be granted for a 
disability shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310 (2002).  
This regulation has been interpreted by the United States 
Court of Appeals for Veterans Claims (Court) to allow service 
connection for a disorder which is either caused or 
aggravated by a service-connected disorder.  See generally 
Allen v. Brown, 7 Vet. App. 439 (1995).  

As noted in the Board's previous April 2003 decision, the 
veteran was shown to have been diagnosed with arthritis in 
both ankles.  The report of a VA rating examination dated in 
March 1999 contains the opinion that the veteran's diagnosed 
arthritis of the bilateral ankles would progress due to the 
arthritis in his feet.  The examiner who conducted the most 
recent VA rating examination of June 2003 was directed to 
review the medical evidence, to include the March 1999 rating 
examination report, and offer an opinion as to whether it was 
at least as likely as not that any diagnosed bilateral ankle 
disorder was incurred as a result of the veteran's service-
connected bilateral foot disability.  

The report of the June 2003 rating examination discloses that 
the examiner reviewed the medical evidence contained within 
all four volumes then comprising the veteran's claims file.  
The examiner noted that the veteran sustained a sprained 
ankle while in basic training, and that he had a service-
connected bilateral foot disability.  On examination, the 
veteran was found to have mild synovitis in the medial and 
lateral gutters, bilaterally.  The veteran had dorsiflexion 
of 15 degrees, and 35 degrees of plantar flexion bilaterally.  
The examiner characterized such range of motion as "good."  
The veteran was observed to have some cracking in the left 
ankle with flexion and extension which he claimed was 
painful.  The veteran was not tender over his peroneals, 
however.  In addition, the veteran was noted to have some 
acquired flat foot deformity with some hind foot valgus.  The 
hind foot was flexible, however, and the mid foot was 
correctible to plantigrade after the hindfoot was corrected 
out of its valgus.  The veteran was shown to have difficulty 
performing repetitions of heel rises due to pain.  X-rays 
disclosed significant arthritis in both ankles, more 
predominant on the left than the right.  There was no obvious 
subtalar arthritis, but the veteran was shown to have some 
osteophytes consistent with arthritic change in the mid foot 
on the right.  On the left foot, the veteran had some cystic 
changes over his naviculocuneiform joint, and subtle changes 
on the dorsal aspect of his talus.  There was significant 
cystic change and joint space collapse on the right ankle.  
The examiner concluded with a diagnosis of significant ankle 
arthritis, greater on the right than on the left.  

The examiner went on to state that the ankle arthritis was 
secondary to the veteran's flat foot.  In support of such 
conclusion, the examiner offered that due to ankle wear, the 
ankle arthritis was primarily on the lateral aspect as 
opposed to the medial aspect.  Such would be consistent with 
hind foot valgus where the lateral aspect of his axis of 
rotation of the ankle was lateral.  Accordingly, the examiner 
concluded that it was more likely than not that the veteran's 
ankle arthritis was secondary to the bilateral foot 
disability based on the wear pattern, with respect to the 
hind-foot valgus scenario.  

The Board has fully considered the foregoing, and after 
resolving all reasonable doubt in favor of the veteran, 
concludes that the evidence supports a grant of service 
connection for arthritis of the ankles, to include as 
secondary to the veteran's service-connected bilateral foot 
disability.  Here, the evidence clearly shows that the 
veteran has bilateral pes planus as well as arthritis in his 
feet and ankles.  The opinions contained in the VA rating 
examination reports of March 1999 and most recently in June 
2003 serve to establish the required medical nexus between 
the veteran's service-connected bilateral foot disability and 
his diagnosed arthritis of the ankles.  See generally 
38 C.F.R. § 3.310.  Accordingly, in the absence of any 
competent medical evidence to suggest otherwise, the Board 
finds that service connection for arthritis of the ankles, to 
include as secondary to the veteran's service-connected 
bilateral foot disability is warranted.  Here, the 
conclusions contained in the most recent VA rating 
examination report, as discussed above, are supported by a 
complete medical rationale which after review of the 
extensive medical evidence contained in the veteran's claims 
files are found to be plausible and are substantiated by such 
evidence.  Therefore, service connection for arthritis of the 
ankles is appropriate, and the veteran's appeal is granted.  




ORDER

Service connection for arthritis of both ankles, to include 
as secondary to service-connected bilateral foot disability, 
is granted.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

